                                                   USIJC SONY
                                                   oocuMEMT
                                                                      Jl[-"'11dE
UNITED STATES DISTRICT COURT                       E. ECTROl'llCALLY FILED
                                                   ;)OC:.t
                                                    ·-       ✓ __ ___     L "4;""--·
SOUTHERN DISTRICT OF NEW YORK
                                                   r ',,.\ ~ t:" F!LED: _ CZ'! -"--·--·-·-·

UNITED STATES OF AMERICA

              - against -                         19 Cr. 843 (JGK)

TIMOTHY MITCHELL,                                 ORDER

                        Defendant.

JOHN G. KOELTL, District Judge:

     The parties are directed to appear for a conference on

March 10, 2020 at 4:30 PM.

     In view of the fact that a conference has been scheduled in

this matter for March 10, 2020, the Court excludes prospectively

the time from today November 21, 2019, until March 10, 2020,

from Speedy Trial Act calculations. The continuance is needed to

assure the effective assistance of counsel, to allow the

Government to provide discovery to the defense, and for the

defense to review discovery and decide what, if any, motions to

make. The Court finds that the ends of justice served by

granting the continuance outweigh the best interest of the

defendant and the public in a speedy trial. This Order is

entered pursuant to 18 U.S.C.    §   316l(h) (7) (A).

SO ORDERED.

Dated:    New York, New York
          November 21, 2019

                                        United States District Judge
